    Case 2:14-md-02592-EEF-MBN Document 13608 Filed 05/24/19 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


 IN RE: XARELTO (RIVAROXABAN)                                  MDL No. 2592
 PRODUCTS LIABILITY LITIGATION
                                                               SECTION L
 THIS DOCUMENT RELATES TO ALL ACTIONS
                                                               JUDGE ELDON E FALLON

                                                               MAG. JUDGE NORTH


                           CASE MANAGEMENT ORDER NO. 12

       For good cause shown, and in recognition of the parties’ agreement that on or before

August 5, 2019, every claimant eligible to participate in the Settlement Program must submit an

Enrollment Election Form (attached hereto as Exhibit A) through www.mdlcentrality.com (“MDL

Centrality”) that is signed by the claimant and the claimant’s attorney that indicates whether or not

the claimant elects to participate in the Settlement Program, and so that the Court can accurately

assess and manage the docket of this MDL,

        IT IS HEREBY ORDERED:

       1. The Stay in Case Management Order No. 9 be and hereby is lifted as to all Plaintiffs

who fail to submit a complete and fully executed Enrollment Election Form by August 5, 2019.

These Plaintiffs must file and serve a completed Notice of Intent to Proceed through MDL

Centrality on or before August 19, 2019. The Notice of Intent to Proceed must be signed by the

Plaintiff. A copy of the form is attached hereto as Exhibit B.

       2. Failure to comply with the terms of this Order will subject the Plaintiff’s case to dismissal

with prejudice pending an Order to Show Cause Hearing to be set soon thereafter.


IT IS SO ORDERED.
   Case 2:14-md-02592-EEF-MBN Document 13608 Filed 05/24/19 Page 2 of 7



New Orleans, Louisiana, this 22nd day of May, 2019.


                                                 ____________________________________
                                                 Hon. Eldon E. Fallon
                                                 Judge, United States District Court
Case 2:14-md-02592-EEF-MBN Document 13608 Filed 05/24/19 Page 3 of 7




               EXHIBIT A
            Case 2:14-md-02592-EEF-MBN Document 13608 Filed 05/24/19 Page 4 of 7




                                    ENROLLMENT ELECTION FORM
I have been informed by my Counsel of the terms of the Xarelto Products Liability Settlement Agreement (the
“Agreement”) and the Xarelto Settlement Program Protocol (the “Program”). I understand that I may be eligible to
participate in the Program to resolve any and all claims I may possess against the manufacturers of Xarelto (the
“Defendants”). I understand that under the terms of the Program my claim will be reviewed by the Claim
Administrator, utilizing objective criteria issued by the Special Master in consultation with the Plaintiffs’ Counsel
Leadership. I understand that my final base award points will be based upon the Claim Administrator’s review of
the facts of my claim in light of those objective criteria and that the value of my base award points will be determined
once all claims enrolling in the Program are reviewed by the Claims Administrator. If the submitted facts of my
claim do not support an award of a monetary amount, I will not receive a monetary amount. I understand I have the
right to appeal the Claim Administrator’s final allocation of my base claim to the Special Master whose decision on
allocation will be final. The deadline to enroll in the Program and submit the required information is August 5,
2019, unless otherwise extended by thirty (30) days by agreement of Defendants and the Xarelto Plaintiffs’ Counsel
Leadership.
I further understand that if I enroll in the Program, that I am agreeing:
     1. To be bound by the terms of the Agreement (including Exhibits), the Program protocol, and the jurisdiction
         of the Special Master and the MDL Court or the Pennsylvania Coordinated Proceeding Court, as
         applicable, with regard to all matters pertaining to the Agreement and the Program contained therein. The
         Agreement is available for review at www.mdlcentrality.com/mdl2592.
     2. As required by the Agreement, I am submitting (or uploading) to the Claims Administrator
         contemporaneous with the completion and submission of this Form: (i) a Dismissal with Prejudice
         Stipulation, and (ii) a fully completed and valid Release bearing my Personal Signature that has been
         notarized.
     3. That upon my election to enroll to the Program, Defendants shall be entitled to the dismissal with prejudice
         of my pending personal injury or wrongful death case allegedly resulting from the prescription and use of
         Xarelto. I acknowledge that upon my election to enroll to the Program, Defendants shall be entitled to file
         any Dismissal With Prejudice Stipulation or rely upon the Release submitted by me in any relevant action or
         proceeding in accordance with the terms of the Agreement.
     4. That my election to enroll is irrevocable unless the Agreement is terminated in accordance with its terms.
     5. That I will not be eligible for an award unless I timely submit to the Claims Administrator my Claims
         Submissions, which are identified in the Agreement, in a form that meets the requirements set forth in the
         Program.
     6. That appeals of determinations by the Claims Administrator as to my eligibility to enroll in the Program,
         whether I qualify for a payment, and the amount of such payment under the terms of the Agreement and
         the Program, including determinations that I am not entitled to a payment and/or determinations to award
         Extraordinary Circumstances Payments under the terms of the Agreement and Program, will be resolved
         by the private Special Master, and that the Special Master’s decisions will be final and binding.
     7. That by checking the box below to enroll in the Program and executing this form and submitting it or
         having it submitted to the Claims Administrator with a Release and Dismissal With Prejudice Stipulation,
         I acknowledge that I have been fully advised of my rights under the Agreement and elect to enroll in the
         Program, and that such election is irrevocable.
     8. That any Program Award Payments constitute damages on account of personal injuries or physical injuries
         or physical sickness within the meaning of Section 104 of the Internal Revenue Code of 1986, as amended,
         arising from the physical injuries alleged to have resulted from the prescription and/or use of Xarelto®,
         and no portion of the proceeds paid under the Settlement Program represents punitive or exemplary
         damages, penalties or fines nor prejudgment or post judgment interest, or non-physical injuries. All
                                                          1
        546244
        5/7/19
            Case 2:14-md-02592-EEF-MBN Document 13608 Filed 05/24/19 Page 5 of 7



                                   ENROLLMENT ELECTION FORM
       Program Award Payments are subject to the provisions on attorneys’ fees and costs and Liens.
    9. To waive and release any and all claims for punitive or exemplary damages allegedly due to the
       prescription and/or use of Xarelto, penalties or fines, prejudgment or post judgment interest, and non-
       physical injuries, in addition to the provisions of the Release provided.

     ☐            I elect TO ENROLL in the Xarelto Settlement Program.
                  I elect to NOT enroll in the Xarelto Settlement Program and understand that I must comply with
                  the Docket Control Order (CMO 11) and follow all its requirements, including paying any
     ☐            unpaid MDL filing fee within 14 days and providing expert reports within the specified
                  deadlines.
                                         I. XARELTO USER INFORMATION
Name of Xarelto       First                                  M.I.     Last

User
Name of Legal
Representative (if
applicable)
Case Number and
Court
                                           II. CLAIMANT’S SIGNATURE
IMPORTANT: This form must be Personally Signed by CLAIMANT (the Xarelto user or the Legal Representative of
                               a deceased or incapacitated product user).

                                                                    Date                _____/_____/_____
Signature
                                                                                       (month) (day)   (year)
                      First                               MI        Last
Printed Name

                                  III. ENROLLING COUNSEL SIGNATURE
                 IMPORTANT: This form must be Personally Signed by ENROLLING COUNSEL.
I, the Enrolling Counsel for the above named Claimant, represent and warrant that I have been authorized by all
other Persons having an Interest in the Xarelto-related Claim of the Claimant (all terms as defined in the Agreement)
to agree on their behalf to the terms and conditions of the Agreement and by my signature below do hereby agree to
be bound to the terms of the Agreement on behalf of myself and all other Persons with an Interest in the Claimant’s
Xarelto-related Claim.

                                                                    Date                _____/_____/_____
Signature
                                                                                       (month) (day)   (year)
                      First                               MI        Last
Printed Name

                                                          Firm
Firm Name                                                 Address


                                                         2
        546244
        5/7/19
Case 2:14-md-02592-EEF-MBN Document 13608 Filed 05/24/19 Page 6 of 7




               EXHIBIT B
   Case 2:14-md-02592-EEF-MBN Document 13608 Filed 05/24/19 Page 7 of 7



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA


IN RE: XARELTO® PRODUCTS
LIABILITY LITIGATION                           MDL No. 2592



This Document Relates To:
                                               Plaintiff:
MDL Case No.




                            NOTICE OF INTENT TO PROCEED
      This Notice of Intent to Proceed must be completed by each Plaintiff who does not
complete and submit the Settlement Enrollment Election Form. The Notice must be signed
by the Plaintiff (either the Xarelto user or the legal representative of a deceased or
incapacitated Xarelto user).

        I ______________________________, hereby notify the Court of my intent to (check
one):

                    Participate in the Xarelto Settlement Program;

                    Not participate in the Xarelto Settlement Program, and I authorize my
                    counsel to submit a Stipulation of Dismissal, with prejudice, on my
                    behalf; or

                    Litigate my claims against the Defendants, and I understand that my
                    obligations going forward include complying with the Docket Control Order
                    (Case Management Order 11) and all of its requirements.




        Date: ____________                        _______________________________
                                                  Signature of Plaintiff


                                                  _______________________________
                                                  Print Name of Signing Plaintiff
